Plaintiffs’ counsel insisted .that the affidavit, on which the order to file security or show cause, &c., was. granted, was wrongly entitled, and could not be read; for the reason that the plaintiffs’ affidavits showed that Campbell, one of the persons named as impleaded, was dead, and therefore his name should not appear in the title of the cause.
Defendants’ counsel insisted, first, that the objection was not well taken. Second, that plaintiffs’ affidavits could not be used to prove the death of Campbell, as they were entitled in the same way.
Bronson, Chief Justice.
Held, that plaintiffs’ affidavit, thus entitled, could not be used to found such an objection upon. Motion granted.